Citation Nr: 0402882	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  00-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That rating decision granted service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating, effective December 
21, 1998. 

In October 2003, a hearing was held before the undersigned 
Acting Veterans Law Judge, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2003).  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected post traumatic stress 
disorder is manifested by:  depressed mood and mood swings; 
sleep disturbances; hypervigilance; anxiety, social isolation 
and mistrust of others; constant intrusive thoughts and 
flashbacks to inservice experiences; pervasive mistrust of 
others and emotional numbing.  .

3.  The service-connected post traumatic stress disorder 
renders the veteran unable to obtain or maintain any 
meaningful employment.






CONCLUSION OF LAW

The criteria for a 100 percent rating for post traumatic 
stress disorder has been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. Part 4, including §§ 4.7, 4.130 and 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for an increased initial rating for his service 
connected PTSD.  This is so because the Board is taking 
action favorable to the veteran by granting a 100 percent 
disability rating; a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2003). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self 
support of the individual.  38 C.F.R. § 4.10 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  At the time of 
an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

During active military service the veteran served in Vietnam 
and developed PTSD as a result of stressors he experienced 
during this service.  VA medical treatment records dated in 
November and December 1998 reveal that the veteran had 
symptoms of sleep disturbance, anger and irritability, and a 
depressed mood.  The veteran also reported experiencing 
flashbacks and intrusive thoughts about his service in 
Vietnam.  His judgment and insight were only fair.  The 
diagnosis was PTSD and a Global Assessment of Functioning 
Scale (GAF) score of 50 was assigned by the treating 
physician.  An August 1999 VA treatment record indicates that 
the veteran continued to have dysphoric mood along with anger 
and sleep disturbances.  The treating physician indicated 
"PTSD symptoms still persistent.  GAF:  50."  

In May 2000 the veteran's VA therapist reported that the 
veteran had been treated   since November 1999 and that his 
treatment was "expected to be long term."  The veteran was 
assigned a GAF of 45 in November 1999 and the GAF remained 
unchanged.  The counselor specifically stated that the 
veteran's "PTSD symptoms are chronic and so severe that he 
is prevented from obtaining or maintaining any meaningful 
employment."  VA outpatient treatment records dated from 
November 1999 to May 2000 reveal that the veteran required 
treatment for his PTSD on a regular basis, approximately 
three times a month.

In May 2001, a VA psychiatric examination was conducted.  The 
veteran reported having frequent nightmares and intrusive 
thoughts about the stressors he experienced during his 
Vietnam service.  Mental status examination revealed that the 
veteran was irritable and had a depressed mood.  He did admit 
to some suicidal ideation, but no thought-process impairment 
was noted.  There was evidence of impairment of both long 
term and short term memory.  He had faulty judgment and poor 
insight.  The diagnosis was PTSD and a GAF of 50 was again 
assigned.  

In June 2001 the veteran's VA therapist reported that the 
"frequency and intensity of [the veteran's] PTSD has 
seriously compromised the quality of his life, interpersonal 
relationships and employment.  The most notable problems 
continue to be chronic irritability, social isolation, mood 
swings, intrusive thoughts, hypervigilance and persuasive 
mistrust of others.  This mistrust / emotional numbing also 
impairs his ability even to connect with other veteran's 
during his outpatient group work."  A GAF of 45 was 
assigned.  

A July 2001 letter from the veteran's treating psychologist 
indicated that the veteran was being discontinued from group 
therapy because of his anxiety, intrusive thoughts, 
hypervigilance, and pervasive mistrust of others in the 
group.  He was referred to individual therapy to deal with 
these symptoms.  The psychologist's opinion was that the 
veteran's PTSD  would "continue to require treatment for 
years to come."  

In June 2002 another letter from the veteran's VA therapist 
detailed the veteran's continuing outpatient treatment for 
his PTSD which was described as being of "severe and chronic 
nature" and which would require "ongoing treatment 
indefinitely."  The veteran's current "GAF is 45 due to the 
debilitating nature of symptoms, despite treatment and 
psychoactive medications.  Most problematic PTSD symptoms 
include:  intrusive thoughts of traumatic events, nightmares, 
severe sleep disturbance, irritability /  anger, outbursts, 
hypervigilance, emotional numbing, social isolation and 
memory / concentration [impairment]."  The therapist added 
that the veteran's symptoms "severely impair the quality of 
his relationships, and his ability to maintain gainful 
employment."  

In April 2003 VA psychological testing of the veteran was 
conducted.  The examiner's conclusion was that the "veteran 
is currently suffering from high levels of intrusive, 
avoidance and arousal symptoms of post traumatic stress 
disorder as a result of his Vietnam combat experiences.  
While a diagnosis of Chronic PTSD would seem to be warranted, 
psychological testing also indicates an exaggeration of 
symptoms.  His psychological functioning at the present time 
is poor."  The diagnosis was PTSD and a GAF of 40 was 
assigned.  

While it was reported that some of the psychological testing 
conducted indicated that the veteran was exaggerating his 
symptoms resulting in either a "fake bad" profile or a 
"cry for help,"  the symptoms reported by the veteran are 
entirely consistent with the symptoms noted in prior VA 
examination reports and in the veteran's VA outpatient 
treatment records dating back to 1998.  Moreover, the 
examiner rendered a diagnosis of PTSD and indicated that the 
veteran's GAF was 40.  In June 2003, the veteran's treating 
VA therapist concurred with the lowering of the veteran's GAF 
score to 40 from a score of 45.  

A GAF score of 41 to 50 contemplates "Serious symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 
1994)(emphasis added).  A GAF score of 31 to 40 contemplates  
"some impairment in reality testing or communication (e.g., 
speech is at time illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 
1994)(emphasis added).

The evidence reveals that the veteran has not been employed 
since he retired from service as a police officer.  
Statements from several of the veteran's co-workers on the 
police force indicate that he exhibited PTSD-related symptoms 
such as anxiety, aggressiveness, and being a loner during his 
employment as a police officer.  
In October 2003 the veteran presented sworn testimony at a 
hearing before the undersigned .  He testified about the 
symptoms of PTSD he experienced including his social 
isolation from his adult children, sleep disturbances, anger 
and irritability.  

The veteran's service connected PTSD is currently rated as 30 
percent disabling under diagnostic code 9411.  That rating 
contemplates:  "occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)."  
A 50 percent rating contemplates:  "occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships."  A 70 percent rating contemplates:  
"occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships."  Finally a 100 percent 
rating contemplates:  "total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name."  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).

The evidence supports the assignment of an initial disability 
rating of 100 percent for the veteran's service-connected 
PTSD.  The evidence of record shows that the veteran has 
exhibited consistently severe symptoms of PTSD since they 
were first documented in VA treatment records dated November 
1998.  The veteran's PTSD symptoms include:  depressed mood 
and mood swings; sleep disturbances and nightmares; 
hypervigilance; anxiety, irritability, social isolation and 
mistrust of others; constant intrusive thoughts and 
flashbacks to inservice experiences; and, emotional numbing.  
The veteran's Global Assessment of Functioning Scale (GAF) 
Score has consistently been rated between 40 and 50 since 
1998.  GAF scores in this range indicate a person with 
psychiatric symptoms which would render them unable to work 
or keep a job.  VA records also reveal that the veteran's 
PTSD requires treatment with individual psychotherapy, group 
therapy, and psychoactive medication.  The veteran was 
involved in group therapy on a weekly basis which was 
supplemented with individual therapy.  However, the veteran's 
symptoms of anger and mistrust of others ultimately prevented 
him from participating in a group therapy setting. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2003).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).

While none of symptoms documented exactly match those 
enumerated in the rating criteria for a 100 percent rating, 
the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   

In this regard, the medical evidence of record most nearly 
approximates the criteria contemplated by a 100 percent 
disability rating. The evidence reveals that the veteran's 
PTSD symptoms render him unemployable, as confirmed in 
several medical statements issued by the veteran's treating 
VA therapist.  Moreover, the veteran's social impairment is 
also considerable as he is unable to interact with others in 
the structured environment of group therapy sessions.  The 
evidence  indicates that the veteran's service connected PTSD 
results in almost total occupational and social impairment 
and has shown that the veteran has been at this level of 
functioning since 1998.  As such, an initial disability 
rating of 100 percent for the veteran's service connected 
PTSD is granted.  


ORDER

An initial disability rating of 100 percent is granted for 
post traumatic stress disorder, subject to the law and 
regulations governing the payment of monetary awards.  



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



